Case 1:19-cv-00175-TSE-.]FA Document 9 Filed 04/24/19 Page 1 of 1 Page|D# 57

UNITED STATES DISTRICT COURT
FOR THE EAS"|`ERN DISTRICT OF VlRGINlA

ALEXA.NDRIA DIVISION
STRIKE 3 HOLDINGS, LLC, )
)
Plaintit`f, ) Civil Casc No. 1:19-cv-0017$-TSE-JFA
)
v. )
)
IOHN DOE subscriber assigned lP address )
69.143.97.196, )
)
Defendanc. )
)

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
VVITH PREJUDICE OF JOI-IN .DOE

 

Puxsuant to Federal Rule of Civil Prooedure 41 (a)(l)(A)(i), Plaintiff Strike 3 Holdings,
LLC hereby gives notice that its claims in this action against Defendanc John Doe, subscriber
assigned lP address 69.143.97.196, am voluntarily dismissed with prejudice

Dated: April 24, 2019 Respectfully suhmitted,

/§{ Jessica Haire

Jessica Haire, I:`sq.

Va. Bar No. 82513
Attorney for Su'ike 3 Holdings, LLC
Fox Rotbschild LLP

1030 15th Strcet, NW
Suite 3801-l

Washington, DC 20005
Phone: 202-46 1-3 109
Fax: 202~461-3102
jhaire@foxrothschild.com

 

